Citation Nr: 1814851	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased initial rating for a lumbar spine disability, rated 20 percent disabling prior to August 12, 2016, and 40 percent disabling thereafter. 

2.  Entitlement to an initial rating in excess of 10 percent for a right hip disability. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to April 1993 and from November 1994 to October 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO).

These matters were remanded for additional development in October 2014.  

The Board notes that the September 2016 supplemental statement of the case erroneously included the issues of entitlement to increased ratings for right shoulder biceps tendonitis, adjustment disorder with anxiety, obstructive sleep apnea, and right lower extremity radiculopathy.  The Veteran has not appealed the ratings assigned for those disabilities.  Accordingly, those issues are not on appeal.  38 C.F.R. § 20.200.

A November 2017 rating decision granted the Veteran a 100 percent rating for his lumbar spine disability from May 23, 2017 through June 30, 2017 based on surgical treatment necessitating convalescence.  As a 100 percent rating is the maximum rating assignable, the aforementioned period are not for consideration as part of the Veteran's lumbar spine increased rating or TDIU claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  An October 3, 2017 VA treatment record indicates that the Veteran should return for a follow up appointment in November 2017.  To date, VA treatment records subsequent to October 3, 2017 have not been associated with the claims file.  Additionally, VA treatment records from January 30, 2012, April 9, 2012, April 12, 2012, November 5, 2012, November 8, 2012, November 9, 2012, November 14, 2012, August 5, 2013, November 1, 2013, December 23, 2013, April 21, 2014, April 22, 2014, May 22, 2014, May 31, 2014, December 24, 2014, January 27, 2015, June 16, 2015, July 8, 2015, August 4, 2015, September 11, 2015, October 7, 2015, December 2, 2015, January 11, 2016, March 1, 2017, March 17, 2016, April 4, 2016, April 27, 2016, August 5, 2016, October 11, 2016, October 18, 2016, November 18, 2016, February 2, 2017, and March 21, 2017 indicate that VA fee-basis, non-VA choice records, and outside medical records were scanned into VistA Imaging.  The referenced VistA Imaging records have not been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records must be associated      with the claims file.  

In May 2015, the Veteran submitted a VA Form 21-8940 indicating he was unemployed.  As an August 2016 VA examination report indicates that the    Veteran was now working full time, updated employment information should          be requested.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating from October 3, 2017 to present, as well as the VistA Imaging records referenced in the January 30, 2012, April 9, 2012, April    12, 2012, November 5, 2012, November 8, 2012, November 9, 2012, November 14, 2012, August 5, 2013, November 1, 2013, December 23, 2013, April 21, 2014, April 22, 2014, May 22, 2014, May 31, 2014, December 24, 2014, January 27, 2015, June 16, 2015, July 8, 2015, August 4, 2015, September 11, 2015, October 7, 2015, December 2, 2015, January 11, 2016, March 1, 2017, March 17, 2016, April 4, 2016, April 27, 2016, August 5, 2016, October 11, 2016, October 18, 2016, November 18, 2016, February 2, 2017, and March 21, 2017 VA treatment records, and associate them with the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for   his disabilities on appeal.  After securing the necessary releases, request any identified records that are not duplicates of those associated with the claims file. If      any requested records cannot be obtained, the Veteran should be notified of such.

3.  Ask the Veteran to fully complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, to include any full-time or part-time employment since November 2010.

4.  After conducting any additional development deemed necessary, readjudicate the claims. If the benefits sought    on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The issues should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




